Citation Nr: 0920078	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a left ankle disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for hearing loss in the 
left ear.

4.  Entitlement to service connection for hearing loss in the 
right ear. 

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
December 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied the benefits sought.   

It is noted that, although having requested a hearing before 
a travel section of the Board, the Veteran failed to appear 
for the hearing scheduled for June 26, 2008.  Notice of the 
hearing was mailed to the Veteran's address of record one 
month prior to the scheduled hearing date and was not 
returned as undeliverable.  No request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
38 C.F.R. § 20.704 (d) (2008).

The issue of entitlement to service connection for a left 
ankle disability is the subject of the Remand section of this 
decision.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  In an unappealed decision dated in May 1967, the RO inter 
alia denied the Veteran entitlement to service connection for 
a left ankle disorder.

3.  That evidence associated with the claims file subsequent 
to the May 1967 decision which is neither cumulative nor 
redundant raises a reasonable possibility of substantiating 
the claim and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

4.  A right ear hearing loss disorder was not demonstrated 
during the Veteran's service, and a preponderance of the 
competent evidence of record is against concluding that such 
disorder was caused or aggravated by service. 

5.  Clinical evidence does not demonstrate current defective 
hearing disability in the left ear that meets the criteria 
under 38 C.F.R. § 3.385.   

6.  The claims file does not include a current medical 
diagnosis of tinnitus.   


CONCLUSIONS OF LAW

1.  The May 1967 RO decision which denied service connection 
for a left ankle disorder final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.104(a) (2008). 

2.  New and material evidence to reopen the claim for service 
connection for a left ankle disorder has been submitted.  38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).

3.  A right ear hearing loss disorder was not incurred or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008). 

4.  A left ear hearing loss disorder was not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

5.  Tinnitus was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2006.  That  correspondence notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the Veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006);  see also Statement 
of the Case of January 2005 for Dingess notice.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

With respect to the claim for the left ankle disorder, the 
Court recently found in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006) that in order to fully comply with the VCAA notice 
requirement for new and material evidence claims the Veteran 
must be advised as to the reasons the original claim was 
denied and what kinds of evidence would be required to re-
open his claim.  It appears that the Veteran was accorded 
complete VCAA notice as contemplated in Kent in the notice 
issued in May 2006.  Moreover, because the claim is being 
reopened by the Board, there is no prejudice to the Veteran.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

New and Material Evidence For a Left Ankle Disability 

In an unappealed rating determination from May 1967, the RO 
inter alia denied entitlement to service connection for a 
left ankle disability, as the evidence failed to demonstrate 
a left ankle disorder in service.  In addition, a VA 
examination of April 1967 reported complaints of aching pain 
but no orthopedic disorder was clinically diagnosed.  
Inasmuch as the Veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

Under the pertinent version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

When the claim was previously decided, medical evidence 
consisted of service treatment records, to include a 
separation examination, all of which are silent as to 
complaints, findings, treatment or diagnoses relating to a 
left ankle disorder.  In fact the Veteran's separation 
examination of September 1966 reported his feet/ankles as 
clinically normal.  In addition, the above noted VA 
examination of April 12, 1967 did not find a clinically 
abnormal orthopedic ankle disorder, even considering the 
Veteran's reported history of left ankle complaints allegedly 
relating to a jeep accident in service.

The Veteran sought to reopen his claim in April 2006.  
Included with his new claim was an old note from a private 
physician dated April 12, 1967 requesting that the Veteran be 
excused from active reserve drills at that time because of 
swelling of the left ankle, diagnosed as chronic left ankle 
strain.  That note also remarked that the Veteran had been 
receiving treatment for some 6 months.  

The private physician's note is significant because it 
pinpoints treatment after the Veteran's separation 
examination and, more significantly, that such treatment was 
during active service.  Nonetheless, it bears emphasis, 
however, that the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  If the claim 
is reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board recognizes that obtaining additional treatment 
records from the author of that note is warranted, which may 
or may not ultimately support the claim.  Although the April 
1967 VA examination failed to identify a clinical diagnosis 
as to a left ankle disorder, that April 1967 private 
physician's note provides a clinical diagnosis of chronic 
left ankle strain and suggests an association between the 
Veteran's left ankle disorder and service.  The Board 
considers that such evidence does raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened.

Service Connection - Legal Criteria

Service connection for VA disability compensation purposes 
will be awarded to a veteran when the record before the 
Secretary contains (1) a medical diagnosis of a current 
disability, (2) medical evidence of incurrence or aggravation 
of a disease or injury in service, and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability. See 38 U. S .C. § 1110; Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 
(Fed.Cir.1996) (table); 38 C.F.R. § 3.303 (2008). The second 
and third of these elements can also be satisfied under 38 
C.F.R. § 3.303(b) by (1) evidence that a condition was noted 
during service; (2) evidence showing post-service continuity 
of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology. See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet.App. 488, 495-497 (1997).

Where a veteran served for at least 90 days during a period 
of war and manifests sensorineural hearing loss to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Hearing Loss and Tinnitus

The Veteran asserts exposure to acoustical trauma in service 
associated as an artillery surveyor.  Service treatment 
records are silent as to complaints, findings, treatment or 
diagnoses relating to hearing loss and/or tinnitus.  His 
separation examination of September 1966 reported pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
nr
20
LEFT
15
10
15
nr
15

The Veteran was afforded a VA audio examination in September 
2006.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
60
30
LEFT
15
10
20
25
30

The average decibel loss between 1000 and 4000 hertz was 29 
decibels in the right ear, and 21 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 94 percent bilaterally.  

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

Left Ear

The post-service audiometric test scores for the appellant's 
hearing are insufficient to establish left ear defective 
hearing disability consistent with 38 C.F.R. § 3.385, since 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or 
greater; and speech recognition scores are not less than 94. 

Even conceding that appellant was exposed to loud noises 
during service, nonetheless, he has failed to provide any 
clinical evidence demonstrating that the requisites of 38 
C.F.R. § 3.385, pertaining to proof of defective left ear 
hearing disability, have been met.  He has not presented any 
competent, credible evidence indicating that a defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385 is presently manifested for his left ear.  See also 
Degmetich v. Brown, 8 Vet. App. 208 (1995), wherein the Court 
held "[t]his means that a claim for service connection must 
have been accompanied by evidence that established that the 
appellant currently had the claimed disability."  

Thus, given the lack of clinical evidence showing current 
defective left ear hearing disability that meets the criteria 
under 38 C.F.R. § 3.385, the claim of entitlement to service 
connection for bilateral defective hearing disability is not 
supportable.  38 U.S.C.A. § 5107(a).  It is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  In this case, 
the preponderance of the evidence is against the existence of 
the claimed disorder, and accordingly the benefit sought must 
be denied.  

Right Ear

The examiner who conducted the September 2006 VA audiological 
examination reviewed the Veteran's service treatment records 
and while noting possible ear infections during service, 
confirmed the Veteran's separation examination reflecting 
normal hearing on separation.  The audiologist, while noted 
asymmetrical pure tones, concluded that right ear hearing 
loss was unrelated to service because of normal puretone 
thresholds on separation.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. The Board also finds it significant 
that the veteran did not claim he experienced hearing loss or 
tinnitus as part of his original claim of service connection 
filed in 1967.  In fact, he did not initiate this claim until 
2006, almost 40 years after service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for right ear hearing loss.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309; Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").   

Tinnitus

Service treatment records are silent as to complaints, 
findings, treatment or diagnoses relating to tinnitus.  
Although the Veteran had asserted that he experienced 
acoustical trauma associated with artillery exposure during 
service, the Veteran specifically denied tinnitus at his 
September 2006 VA audiological examination.  Accordingly, 
tinnitus was not identified during service, and there is no 
clinical support for that disorder existing art this time.  

In this case, the preponderance of the evidence is against 
the existence of the claimed disorder, and accordingly the 
benefit sought must be denied.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

Conclusion

The Veteran implicitly contends that he has bilateral hearing 
loss and tinnitus caused by military service.  Lay persons 
can provide an account of observable symptoms, such as in 
this case the Veteran's observation that he has difficulty 
hearing and when he first noticed having problems with his 
hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, lay assertions regarding medical matters 
such as an opinion whether a disability is related to an 
injury or disease in service has no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's hearing impairment and exposure to loud 
noise during military service.  


Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  Here, the Veteran is competent 
to say that he has experienced right ear hearing loss since 
military service. The Board finds, however, that his 
assertion is not credible. As noted above, no right ear 
hearing loss was evident when he was examined for separation 
from military service and no right ear hearing loss was 
mentioned when he submitted his initial claim for VA 
compensation benefits in March 1967. Further no medical 
evidence of treatment for right ear hearing loss during the 
four decades following his period of active duty or lay 
evidence to support his claim has been submitted. Thus, the 
claim of continuity of symptomatology can be given no 
credence. Jandreau v. Nicholson, 492 F.3d 1372 (2007).


ORDER

The claim for service connection for a left ankle disorder is 
reopened.  To this extent, the appeal is granted.

Service connection for right and left ear hearing loss is 
denied.  

Service connection for tinnitus is denied.  


REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  

The May 12, 1967 private physician's note suggests that the 
Veteran received treatment from that provider for six months 
prior to that note, but the claims file does not contain 
treatment records from that provider.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "Court") 
has held that fulfillment of the VA's duty to assist includes 
the procurement and consideration of any clinical data of 
which the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

The Board also finds that a medical examination of the 
appellant by a VA physician  who could offer an opinion as to 
the etiology of any diagnosed left ankle disorder would 
materially assist in the development of his appeal.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
release, copies of all the Veteran's 
treatment records from Stephen A. 
Mickewich, M.D. relating to a left 
ankle disorder for the period since 
November 1966 should be obtained and 
associated with the claims folder in 
order to give the Veteran every 
consideration with respect to the 
present appeal and to ensure that the 
VA has met its duty to assist the 
Veteran in developing the facts 
pertinent to the claim.  If the search 
for such records has negative results, 
documentation to that effect should be 
placed in the claim file.  The Veteran 
and his representative are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.  

2.  The Veteran should be afforded a VA 
orthopedic examination by a qualified 
VA physician qualified to ascertain the 
current status of any diagnosed left 
ankle disorder and to offer an opinion, 
without resort to speculation, as to 
whether it is as least as likely as not 
that such condition had its onset in 
service or is otherwise etiologically 
related to service.  The examiner is 
requested to support his/her 
conclusions with reference to 
documented medical evidence dating from 
the period of the Veteran's service.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is 
requested to review the claims folder, 
including the service medical records 
and record that such review was 
conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale 
for all opinions expressed must be 
provided.  All reports should be typed.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the Veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims in light of all 
pertinent evidence and legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


